 Case: 1:17-cv-00834-MRB Doc #: 108 Filed: 07/20/21 Page: 1 of 7 PAGEID #: 1030




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

 ALYSSA PORTNOY, et al.,                       :
                                               :
                Plaintiffs,                    : Case No. 1:17-cv-834
                                               :
                vs.                            : Judge Michael R. Barrett
                                               :
 NATIONAL CREDIT SYSTEMS, INC., et             :
 al.,                                          :
                                               :
                Defendants.                    :
                                               :


                                    OPINION & ORDER
       This matter is before the Court on the Motion to Amend the Complaint, Motion for

an Order Prohibiting Defendant National Credit Systems, Inc. ("NCS") from Transferring

Business Assets, Motion for Sanctions, and Motion for a 30-Day Continuance to Disclose

Expert Witnesses and Reports, each filed by Plaintiffs Alyssa Portnoy and Darlene

Portnoy ("Plaintiffs"). (Docs. 75, 81, 89, 90). This matter is also before the Court on NCS's

Motion for Protective Order. (Doc. 92).

  I.   MOTION TO AMEND COMPLAINT

       Federal Rule of Civil Procedure 15(a) governs amendments to pleadings before

trial and provides that a "party may amend its pleading once as a matter of course within:

(A) 21 days after serving it, or (B) if the pleading is one to which a responsive pleading is

required, 21 days after service of a responsive pleading or 21 days after service of a

motion under Rule 12(b), (e), or (f), whichever is earlier." FED. R. CIV. P. 15(a)(1). "In all

other cases, a party may amend its pleading only with the opposing party's written

consent or the court's leave." FED. R. CIV. P. 15(a)(2). "The court should freely give leave
 Case: 1:17-cv-00834-MRB Doc #: 108 Filed: 07/20/21 Page: 2 of 7 PAGEID #: 1031




when justice so requires." Id. Leave should be granted unless there is “undue delay, bad

faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party by virtue of

allowance of the amendment, [or] futility of amendment." Foman v. Davis, 371 U.S. 178,

182 (1962). “A proposed amendment is futile if the amendment could not withstand a

Rule 12(b)(6) motion to dismiss.” Rose v. Hartford Underwriters Ins. Co., 203 F.3d 417,

420 (6th Cir. 2000) (citing Thiokol Corp. v. Dep't of Treasury, Revenue Div., 987 F.2d 376,

382-83 (6th Cir. 1993)).

       Plaintiffs seek to add four individual defendants, Boyd Gentry, Katrina DeMarte,

Steven Saltzman, and Shelle Weisbaum; an additional corporate defendant, Resource

Real Estate Opportunities ("RREO"); and two additional putative class action claims,

fraud and a second Fair Debt Collection Practices Act ("FDCPA") claim. (Docs. 81, 81-

1). Plaintiffs allege that, when they tried to pay the Judgment in this matter—that they

owe to former-Defendant Williamsburg of Cincinnati ("Williamsburg") for unpaid rent—the

proposed defendants knowingly and inaccurately informed Plaintiffs' counsel that RREO

had the legal authority to collect the Judgment on Williamsburg's behalf, and directed

Plaintiffs' counsel to pay the Judgment to RREO, when RREO has no such authority.

(Doc. 81-1). Defendants’ principal argument in opposition is that amendment would be

futile. (Doc. 84 PageID 630, 634-35, 637-38).

          a. Proposed Fraud Claim

       The elements of fraud in Ohio are: (1) a representation (or a concealment where

there is a duty to disclose), (2) that is material to the transaction, (3) made falsely, with

knowledge of its falsity or with such utter disregard and recklessness as to truth or falsity



                                             2
 Case: 1:17-cv-00834-MRB Doc #: 108 Filed: 07/20/21 Page: 3 of 7 PAGEID #: 1032




that knowledge may be inferred, (4) with the intent of misleading another into relying on

it, (5) justifiable reliance on the representation (or concealment), and (6) a resulting injury

proximately caused by the reliance. Volbers-Klarich v. Middletown Mgt., Inc., 125 Ohio

St. 3d 494, 929 N.E.2d 434, 440 (2010). The proposed amended complaint does not

allege that Plaintiffs relied on the proposed additional defendants' alleged statements

regarding RREO's legal authority to collect Plaintiffs' Williamsburg Judgment. (Doc. 81-

1). The proposed amended complaint also does not contain an allegation that Plaintiffs

paid RREO the amount of the Williamsburg Judgment. Id. Absent any alleged reliance on

an alleged representation by the proposed additional defendants made to Plaintiffs, the

Court finds that Plaintiffs proposed fraud claim would not survive a Rule 12(b)(6) motion

to dismiss. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). The Court holds

that Plaintiffs' proposed fraud claim is futile and amendment to add this claim is improper.

          b. Proposed Additional FDCPA Claim

       "Under the FDCPA, only a 'debt collector' may be held liable." Portnoy v. Nat'l

Credit Sys., Inc., 837 F. App'x 364, 370 (6th Cir. 2020) (citing 15 U.S.C. §§ 1692e, 1692f).

"A debt collector is 'any person who uses any instrumentality of interstate commerce or

the mails in any business the principal purpose of which is the collection of any debts, or

who regularly collects or attempts to collect, directly or indirectly, debts owed or due or

asserted to be owed or due another.'" Id. (citing 15 U.S.C. § 1692a(6)). "An attorney may

qualify as a debt collector if they 'regularly engage in consumer-debt-collection activity,

even when that activity consists of litigation.'" Id. (citing Heintz v. Jenkins, 514 U.S. 291,

299 (1995)). "An attorney regularly collects debts when he 'collects debts as a matter of

course for [their] clients or for some clients, or collects debts as a substantial, but not



                                              3
  Case: 1:17-cv-00834-MRB Doc #: 108 Filed: 07/20/21 Page: 4 of 7 PAGEID #: 1033




principal, part of [their] general law practice.'" Id. (citing Schroyer v. Frankel, 197 F.3d

1170, 1176 (6th Cir. 1999)).

        Although the proposed amended complaint alleges that "[t]he defendants

collecting the alleged debts are 'debt collectors' with then meaning of 15 U.S.C.A. Section

1692 (a) (6)," Doc. 81-1 ¶ 32) (emphasis in original), the proposed amended complaint

does not include any allegation or supporting facts indicating that the proposed additional

defendants regularly collect debt, collect debt as a matter of course for their clients, collect

debts as a substantial, but not principal part of his or her legal practice, or are engaged

in consumer-debt-collection activity. (Doc. 81-1). Plaintiffs proposed additional FDCPA

claim would not survive a Rule 12(b)(6) motion to dismiss because it does not state a

claim for relief that is plausible on its face. See Twombly, 550 U.S. at 570.

        Further, the Court is “not bound to accept as true a legal conclusion couched as a

factual allegation.” Id. at 555 (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). The

Court will not accept as true Plaintiffs' legal conclusion that the proposed additional

defendants are debt collectors under the FDCPA, 1 and an FDCPA claim without a debt

collector, or debt collectors, fails as a matter of law. See, e.g., Whittiker v. Deutsche Bank

Nat. Tr. Co., 605 F. Supp. 2d 914, 939 (N.D. Ohio 2009) (explaining that one of the four

required elements of a prima facia case for a violation of the FDCPA is that the defendant

collecting the debt is a "debt collector" within the meaning of 15 U.S.C. § 1692a(6) and

that the absence of any one of the four required elements is fatal to a FDCPA claim). The



1 In their Reply in support of their Motion to Amend, Plaintiffs state that "Gentry and DeMarte advertise on

their websites they represent debt collectors. In this case, these attorneys represent RREO and NCS to
collect payment of the Williamsburg judgments and any other debts Williamsburg claims the former tenants
owe. This proves they regularly engage in debt collection activities to collect consumer debts." (Doc. 85
PageID 670). The Court declines to consider these statements, as Plaintiffs may not use their Reply to
amend their operative Complaint in this matter.

                                                     4
 Case: 1:17-cv-00834-MRB Doc #: 108 Filed: 07/20/21 Page: 5 of 7 PAGEID #: 1034




Court holds that Plaintiffs' proposed second FDCPA claim is futile and amendment to add

this claim is improper.

 II.   MOTION FOR AN ORDER PROHIBITING NCS FROM TRANSFERRING
       BUSINESS ASSETS

       Plaintiffs move the Court for an order prohibiting NCS from transferring any and all

of its business assets during the pendency of this lawsuit. (Doc. 89). Plaintiffs assert only

that, "[b]ecause NCS is facing a class action lawsuit, there is a genuine concern that NCS

will transfer its business assets to another entity to avoid having its business assets

seized to pay a potential judgment." (Id. PageID 687). Plaintiffs do not provide evidence

to support this alleged concern, and the Court will not grant the expansive requested relief

based entirely on Plaintiffs' unsworn and unsubstantiated concern. Additionally, the only

legal authority Plaintiffs cite for support is "Ohio Revised Code Section 1336 et al." (Id.)

(emphasis in original). Plaintiffs do not provide any analysis regarding why or how those

provisions of the Ohio Revised Code apply to this matter. The Court will not manufacture

such arguments on Plaintiffs' behalf. The Court will deny Plaintiffs' Motion for an Order

Prohibiting NCS from Transferring Business Assets.

III.   MOTION FOR SANCTIONS

       Plaintiffs move the Court for an order for sanctions against NCS and its counsel.

(Doc. 90). Plaintiffs argue that NCS and its counsel continue to withhold certain

information—namely contact information for a representative of Williamsburg and

collection letters that NCS sent to Williamsburg's former tenants in 2016 and 2017—that

the Court ordered NCS to produce at a March 23, 2021 telephone discovery dispute

conference. (Id.)




                                             5
    Case: 1:17-cv-00834-MRB Doc #: 108 Filed: 07/20/21 Page: 6 of 7 PAGEID #: 1035




        Plaintiffs generally seek sanctions under Federal Rule of Civil Procedure 37, and

do not specify which section of Rule 37 they wish the Court to invoke. 2 The Court

assumes, based on Plaintiffs' requested relief, that Plaintiffs intended to move for relief

under Rule 37(b)(2), which governs sanctions for failure to obey an order to provide or

permit discovery. FED. R. CIV. P. 37(b)(2). Rule 37(b) sanctions are available to provide a

remedy to a party in circumstances when the opposing party fails to comply with a court

order 3 to provide discovery. N.T. by & through Nelson v. Children's Hosp. Med. Ctr., No.

1:13CV230, 2017 WL 5953118, at *4 (S.D. Ohio Sept. 27, 2017) (citations omitted)

(internal quotation marks omitted). Based on parties' representations to the Court at the

four subsequent discovery dispute conferences, the Court finds both that NCS is working,

albeit slowly, to provide the information that the Court ordered NCS to produce on

March 23, 2021, and that the parties are working, albeit in a needlessly contentious

manner, to complete discovery relevant to the appropriateness of the proposed class in

this putative class action matter. See Docket Entries for April 15, 2021, April 30, 2021,

June 30, 2021, and July 9, 2021 discovery conferences; cf. (Doc. 70) (Order, inter alia,

permitting Plaintiffs to begin discovery relevant to the appropriateness of the proposed

class and file a motion for class certification). The Court finds that Plaintiffs are not entitled

to sanctions based on NCS's actions related to the March 23, 2021 Court-ordered



2Similarly, Plaintiffs reference a case with the name Ryan Baxter v. NCS, but do not provide the remainder
of the case citation. (Doc. 90 PageID 690). The Court will not assume to know which case, in which court,
Plaintiffs intended to cite.

3 NCS repeatedly states that Plaintiffs never served it formal written discovery requests regarding the 2016

and 2017 NCS collection letters. See, e.g., (Doc. 97 PageID 746, 749). After the Court's conversation with
NCS at the last two discovery conferences, NCS should now fully understand that the Court ordered the
production of the discussed information at the March 23, 2021 conference, that Court's order was and
remains sufficient to require NCS to provide Plaintiffs with the discussed information, and NCS must provide
that information.

                                                     6
 Case: 1:17-cv-00834-MRB Doc #: 108 Filed: 07/20/21 Page: 7 of 7 PAGEID #: 1036




discovery at this time. The Court will deny Plaintiffs' Motion for Sanctions.

IV.    CONCLUSION

       Based on the foregoing, it is hereby ORDERED that Plaintiffs' Motions to Amend

the Complaint, for an Order Prohibiting NCS from Transferring Business Assets, and for

Sanctions (Docs. 81, 89, 90) are each DENIED without prejudice. It is further

ORDERED that NCS's Motion for Protective Order. (Doc. 92) is DISMISSED as moot in

light of the parties' representations to the Court at the July 9, 2021 discovery conference,

i.e., that they will to submit an agreed protective order. It is also ORDERED that Plaintiffs'

Motion for a 30-Day Continuance to Disclose Expert Witnesses and Reports (Doc. 75) is

GRANTED, and the Court will discuss the calendar in this matter with the parties at the

next telephone status conference which the Court will schedule shortly. Finally, it is

ORDERED that NCS's request for an award of attorney's fees (Doc. 84 PageID 641) is

DENIED.

              IT IS SO ORDERED.


                                                  _/s Michael R. Barrett_________
                                                  Michael R. Barrett, Judge
                                                  United States District Court




                                              7
